     Case 1:21-cv-03602-PGG-SLC Document 36 Filed 09/21/21 Page 1 of 1




                        HANG & ASSOCIATES, PLLC
                                ATTORNEYS AT LAW
                            136-20 38th Avenue, Suite 10G
                              Flushing, New York 11354

                                  September 20, 2021

Ge Qu, Esq.                      Defendant's request to adjourn the telephone conference
                                 scheduled for September 22, 2021 (ECF No. 35) is GRANTED. The
Tel : (718) 353-8588
                                 telephone conference is adjourned to Wednesday, October 13,
Fax: (718) 353-6288              2021 at 2:00 pm. The parties are directed to call: (866) 390-1828;
Email: rqu@hanglaw.com           access code: 380-9799, at the scheduled time.

VIA ECF                          The Clerk of Court is respectfully directed to close ECF No. 35.
Hon. Sarah L. Cave, U.S.M.J.
Southern District of New York    SO ORDERED      9/21/2021
500 Pearl Street, Room 1670
New York, NY 10007

             Re:    Vuppala v. Ling Skincare Ltd. et al
                    Case No. 1:21-cv-03602-PGG-SLC
                    Letter Motion to Adjourn Conference

Dear Judge Cave:

       This office represents Defendant Ling, LTD. (“Defendant”) in the above-
referenced matter. With consent of plaintiff, we write to request an adjournment of the
conference currently scheduled for September 22, 2021, pursuant to Rule I(E) of this
Court’s Individual Practices. We propose October 13 or October 15 as alternative dates.
This is the first time for Defendant to request an adjournment of conference with the
Court.

       The impetus for the instant application is that the undersigned has a conflict on
that date due to previously arranged depositions.

      We appreciate the Court’s time and continued attention to this matter.



                                 Respectfully Submitted,
                                 Hang & Associates, PLLC
